Plaintiff   05/24/2019      N. Boehme



                                          UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                WESTERN DIVISION



               ALLAN SCOTT,                                    Case No. CV 19-02725-JVS (DFM)

                             Plaintiff,                        ORDER DISMISSING COMPLAINT
                                                               WITH LEAVE TO AMEND
                                  v.

               COUNTY OF LOS ANGELES et al.,
                    Defendants.



                                                    BACKGROUND
                         In April 2019, Allan Scott (“Plaintiff”) filed this pro se civil rights action
             pursuant to 42 U.S.C. § 1983. See Dkt. 1 (“Complaint”). Plaintiff also sought
             leave to proceed without prepayment of filing fees. See Dkt. 2. The Court
             granted Plaintiff’s request to proceed without prepayment of filing fees. See
             Dkt. 4. The Complaint names the following defendants: (1) the County of Los
             Angeles (the “County”); (2) the Los Angeles County Sheriff’s Department
             (“LASD”); (3) Sheriff James McDonnell; and (4) Deputy Giancarlo Scotti. See
             Complaint at 3-4. Both individual defendants are named in their individual
             and official capacity. See id.
                         Under 28 U.S.C. § 1915(e)(2), the Court must screen the Complaint to
             determine whether it is frivolous or malicious, fails to state a claim on which
             relief might be granted, or seeks monetary relief against a defendant who is
immune from such relief. As discussed below, the Complaint suffers from
deficiencies and must be dismissed.
               SUMMARY OF PLAINTIFF’S ALLEGATIONS
      Although Plaintiff is currently detained at the Los Angeles County Jail
North Facility, his claims do not pertain to the conditions of his own
confinement. See Complaint at 1-2, 5. Instead, Plaintiff’s allegations arise out
of his fiancée’s confinement at the Century Regional Detention Facility
(“CRDF”) in Lynwood, California. See id. at 5.
      Plaintiff alleges that his fiancée, Jennifer Matthews, was pregnant with
their son while in custody at CRDF in 2017. See id. at 2. When Matthews was
five months pregnant, Scotti raped and sexually abused her while on duty at
CRDF. See id. at 2, 5. Matthews reported the events by telephone to Plaintiff,
who was not in custody at the time. See id. Upon hearing the news, Plaintiff
felt “shocked, hurt, angry, disoriented, and put under duress.” Id. at 5. Plaintiff
complains that the abuse caused his newborn son to experience health
complications, including “Pre-Mature Birth Complex” and breathing issues,
and violated his son’s constitutional rights under the Sixth, Eighth, and
Fourteenth Amendments, as well as his own constitutional rights. Id. Plaintiff
also indicates that Matthews has already filed and settled a lawsuit based on
the events in question. See id. at 2; see also Matthews v. Cty. of Los Angeles,
No. 17-07908 (C.D. Cal. Apr. 16, 2018), Dkt. 34.
      Plaintiff seeks compensatory and punitive damages. See id. at 6.
                            STANDARD OF REVIEW
      Dismissal for failure to state a claim “can be based on the lack of a
cognizable legal theory or the absence of sufficient facts alleged under a
cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
(9th Cir. 1988) (as amended). The complaint is construed in the light most
favorable to Plaintiff and all material allegations are taken to be true. See Love


                                         2
v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989). A complaint must “state
a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). This means that the complaint must plead “factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). “The plausibility standard is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that a defendant has
acted unlawfully.” Id.
      “In civil rights cases where the plaintiff appears pro se, the court must
construe the pleadings liberally and must afford plaintiff the benefit of any
doubt.” Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988).
“A pro se litigant must be given leave to amend his or her complaint unless it is
absolutely clear that the deficiencies of the complaint could not be cured by
amendment.” Id. Before dismissing a pro se civil rights complaint for failure to
state a claim, the district court “must give the plaintiff a statement of the
complaint’s deficiencies.” Id.
                                   DISCUSSION
      Official-Capacity Claims
      Plaintiff names McDonnell and Scotti in their official capacity. See
Complaint at 3-4. Suing an officer in his or her official capacity is “another
way of pleading an action against an entity of which the officer is an agent.”
Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 690 n. 55 (1978).
As such, an “official-capacity suit is, in all respects other than name, to be
treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166
(1985). If a government entity is named as a defendant, it is not only
unnecessary and redundant to name individual officers in their official
capacity, but also improper. See Ctr. for Bio–Ethical Reform, Inc. v. L.A. Cty.
Sheriff Dep’t, 533 F.3d 780, 799 (9th Cir. 2008). Here, LASD is a named


                                         3
defendant and both McDonnell and Scotti are alleged to be employees of
LASD. See Dkt. 3-4. Accordingly, Plaintiff’s claims against the individual
defendants in their official capacity are duplicative and subject to dismissal.
      Monell Claims
      A local government entity such as the County “may not be sued under
§ 1983 for an injury inflicted solely by its employees or agents.”1 Monell, 436
U.S. at 694. Rather, it is only “when execution of a government’s policy or
custom, whether made by its lawmakers or by those whose edicts or acts may
fairly be said to represent official policy, inflicts the injury that the government
as an entity is responsible under § 1983.” Id. Thus, the County may not be held
liable for the alleged actions of its agents unless “the action that is alleged to be
unconstitutional implements or executes a policy statement, ordinance,
regulation, or decision officially adopted and promulgated by that body’s
officers,” or if the alleged constitutional deprivation was “visited pursuant to a
governmental ‘custom’ even though such a custom has not received formal
approval through the body’s official decisionmaking channels.” Id. at 690-91.
      Despite Plaintiff’s allegation that the County acts as “overseer” of all
LASD employees, Plaintiff has failed to identify any specific policy statements
or regulations of the County, or any officially adopted or promulgated
decisions, the execution of which inflicted the alleged injuries. Complaint at 3.
Rather, Plaintiff asserts that Scotti’s “vindictive misconduct” violated “the
[LASD] Manual Codes of Conduct,” as well as other “rules” and “guidelines.”
Complaint at 5. Moreover, aside from describing his fiancée’s sexual assault


      1
        For purposes of this Order, the Court treats Plaintiff’s claims against
LASD as tantamount to claims against the County. See Vance v. Cty. of Santa
Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996) (holding that naming municipal
department as defendant is not appropriate means of pleading § 1983 action
against municipality).


                                          4
during her confinement at CRDF, Plaintiff has failed to allege facts sufficient
for the Court to draw the reasonable influence that the County has a
governmental custom of committing the illegal acts alleged. See Trevino v.
Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom may
not be predicated on isolated or sporadic incidents; it must be founded upon
practices of sufficient duration, frequency and consistency that the conduct has
become a traditional method of carrying out policy.”). The Complaint thus
fails to state a claim against the County.
      Supervisory Liability
      Plaintiff names McDonnell as a defendant based on supervisory liability.
“Government officials may not be held liable for the unconstitutional conduct
of their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at
676. However, in cases where the applicable standard is deliberate indifference,
Iqbal does not foreclose a plaintiff from stating a claim for supervisory liability
based upon the “supervisor’s knowledge of and acquiescence in
unconstitutional conduct by his or her subordinates.” Starr v. Baca, 652 F.3d
1202, 1207 (9th Cir. 2011). “A defendant may be held liable as a supervisor
under § 1983 ‘if there exists either (1) his or her personal involvement in the
constitutional deprivation, or (2) a sufficient causal connection between the
supervisor’s wrongful conduct and the constitutional violation.’” Id. (quoting
Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). “‘A supervisor can be
liable in his individual capacity for his own culpable action or inaction in the
training, supervision, or control of his subordinates; for his acquiescence in the
constitutional deprivation; or for conduct that showed a reckless or callous
indifference to the rights of others.’” Id. at 1208 (quoting Watkins v. City of
Oakland, 145 F.3d 1087, 1093 (9th Cir. 1998)).
      Despite indicating that McDonnell was “Supervising Sheriff” of all
LASD deputies, Plaintiff fails to set forth any specific allegations that


                                         5
McDonnell personally participated in any of the alleged constitutional
violations, or personally promulgated any policy that had a direct causal
connection with the constitutional injuries of which Plaintiff complains.
Complaint at 3. Nor does Plaintiff state any facts suggesting that McDonnell
knowingly acquiesced to the alleged illegal acts. Therefore, Plaintiff’s claims
against McDonnell must be dismissed.
      Scotti
      Plaintiff names his son as a plaintiff in this action and asserts that Scotti
violated his son’s constitutional rights. See Complaint at 1-2, 5. In order to
have standing to sue in federal court, a plaintiff must have suffered a concrete
and particularized injury that is “fairly traceable” to the defendant’s challenged
conduct and is “likely to be redressed by a favorable judicial decision.”
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547-48 (2016). “Ordinarily, a party
‘must assert his own legal rights’ and ‘cannot rest his claim to relief on the legal
rights . . . of third parties.’” Sessions v. Morales-Santana, 137 S. Ct. 1678, 1689
(2017) (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975)). Although in
limited circumstances, a litigant may bring an action on behalf of a third party
who is hindered from protecting his own interests, see Powers v. Ohio, 499
U.S. 400, 410-11 (1991), here Plaintiff is proceeding pro se and therefore may
not bring claims on behalf of others, see Johns v. Cty of San Diego, 114 F.3d
874, 877 (9th Cir. 1997).2 As Plaintiff lacks standing to bring vicarious claims
based on his son’s injuries and cannot bring these claims on his son’s behalf,
these claims must be dismissed. See Oskowis v. Sedona Oak-Creek Unified
Sch. Dist. #9, No. 17-08197, 2018 WL 3069461, at *2 (D. Ariz. June 21, 2018)

      2
        To the extent that Plaintiff brings claims based on the violation of his
fiancée’s constitutional rights, such claims must also be dismissed as Plaintiff
lacks standing and brings this action pro se. Additionally, the settlement of
Matthews’s 2017 lawsuit may preclude these claims.


                                         6
(dismissing parent’s Fourteenth Amendment claim based on his child’s injuries
because parent was proceeding pro se and lacked standing to bring a vicarious
Fourteenth Amendment claim).
      The allegations that Scotti violated Plaintiff’s own constitutional rights
also fail to state a claim. Although Plaintiff describes his emotional reaction
upon hearing that Scotti sexually abused Matthews, he does not explain how
this reaction evidences a violation of his own rights. See Complaint at 5.
Construing the Complaint liberally, and in light of Plaintiff’s allegations that
his son suffered health complications, it appears that Plaintiff’s sole potential
claim under § 1983 would be that Scotti deprived him of familial
companionship without due process of the law in violation of the Fourteenth
Amendment. See Crowe v. Cty. of San Diego, 608 F.3d 406, 441 (9th Cir.
2010) (“It is well established that a parent has a fundamental liberty interest in
the companionship and society of his or her child and that the state’s
interference with that liberty interest without due process of law is remediable
under [42 U.S.C. §] 1983.”) (quoting Lee v. City of Los Angeles, 250 F.3d 668,
685 (9th Cir. 2001)); Mendoza v. Brewster Sch. Dist. No. 111, No. 05-00327,
2007 WL 2220202, at *2 (E.D. Wash. July 31, 2007) (noting that the right to
familial companionship “has been recognized in cases that do not constitute a
permanent deprivation” of the parent-child relationship). Because the
Complaint provides limited information about the underlying incident or the
health complications suffered by Plaintiff’s son, the Court cannot ascertain
whether Plaintiff can state a claim on this basis. Should Plaintiff wish to file an
amended complaint, he should state all facts which relate to any potential loss
of familial companionship with his son, including details about the alleged
assault and about his son’s health issues.
///
///


                                         7
                                  CONCLUSION
      For the foregoing reasons, the Complaint is subject to dismissal. Because
it is not absolutely clear that the Complaint’s deficiencies cannot be cured by
amendment, dismissal is with leave to amend. Accordingly, if Plaintiff desires
to pursue his claims, he must file a First Amended Complaint (“FAC”) within
thirty-five (35) days of the date of this Order, remedying the deficiencies
discussed above. The FAC should bear the docket number assigned in this
case, be labeled “First Amended Complaint,” and be complete in and of itself
without reference to the prior complaints or any other pleading, attachment or
document. The Clerk is directed to send Plaintiff a blank Central District civil
rights complaint form, which Plaintiff is encouraged to use.
      Plaintiff is admonished that if he fails to timely file a FAC, this action
may be dismissed with prejudice for failure to diligently prosecute and for
the reasons discussed in this Order.


Date: May 24, 2019                          ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                        8
